DETAILED ACTION
Applicant’s 1/5/2022 response to the previous 10/15/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 6, 9-16, 18, 25, 27-29 and 38-41 as amended and/or filed in Applicant’s 1/5/2022 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 27 December 2016 (20161227).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2016/112320 filed on 27 December 2016 (20161227).

Response to Arguments
Applicant’s 1/5/2022 amendments to the claims and arguments in support thereof with respect to the rejection set forth in section 12 of the previous 10/15/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 6, 9-16, 18, 25, 27-29 and 38-41 are allowed.
 
The following is an Examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of CN 201941836 to Xuzhou Heavy Machinery Co Ltd (Xuzhou) (Cite No. A4 in the Foreign Patent Documents of the 09/01/2020 IDS) in view of CN 102730057 A to CHEN, JIAN-KAI et al. (Chen) fails to teach or render obvious either:
A steering control system, comprising: one or more first angle sensors, one or more second angle sensors, and a steering controller; wherein the one or 
A steering control method, comprising: collecting an actual steering angle of each of the least one -wheel corresponding to one of the least one mechanical steering axle as a first steering angle by each of first angle sensors; and collecting an actual steering angle of each of at least one wheel corresponding to one of at least one electrically controlled steering axle as a second steering angle by each of second angle sensors; and obtaining a theoretical steering angle of the wheel corresponding to the electrically controlled steering axle in a corresponding travel mode according to the first steering angle, and comparing the second steering angle with the theoretical steering angle by a steering controller, to control the wheel corresponding to the electrically controlled steering axle to steer according to a difference therebetween until the difference between the second steering angle and the theoretical steering angle is within a preset range; wherein each of the first angle sensors is mounted on a first suspension cylinder corresponding to one of the at least one mechanical steering axle, and each of the second angle sensors is mounted on a second suspension cylinder corresponding to one of the at least one electrically controlled steering axle; each of the first angle sensors is integrated together with the first suspension cylinder, and each of the second angle sensors is integrated together with the second suspension cylinder; wherein 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  
For Example:
US 20090206570 A1 to Strong; Brooks does not teach the integrated angle sensors as claimed, however Brooks does teach it was known in the art to provide various “suitable motion sensors” including angle sensors in tag axles in for example para:
“[0145] It will also be appreciated that having disclosed exemplary embodiments of the invention, persons skilled in this art may arrive at various versions or modified forms of the invention constituting other embodiments and as adapted to other types of payload-carrying motor vehicles with or without a tailgate. And wherein for example other types of tilt angle sensors for the tag axle may be employed such as for example other types of suitable proximity switches and other kinds of suitable motion sensors. “

This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220128                                                                                                                                                                                                       
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665